Exhibit 10.8


CONFORMED COPY

AVAGO TECHNOLOGIES LIMITED
AMENDED AND RESTATED SEVERANCE BENEFIT AGREEMENT
This Amended and Restated Severance Benefit Agreement (the “Agreement”) is made
and entered into by and between Bryan T. Ingram (“Executive”) and Avago
Technologies Limited (company registration number 200510713C), a public company
incorporated under the Singapore Companies Act (the “Company”) and amends and
restates that certain Severance Benefits Agreement entered into between
Executive and the Company dated as of March 9, 2011 (the “Prior Agreement”).
This Agreement is effective as of the latest date set forth by the signatures of
the parties hereto below (the “Effective Date”).
R E C I T A L S
A.The Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”) recognizes that the possibility of an
acquisition of the Company or an involuntary termination can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Compensation Committee has determined that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such an event.
B.The Compensation Committee believes that it is in the best interests of the
Company and its shareholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company upon a Change in Control (as defined below) for the benefit of its
shareholders.
C.The Compensation Committee believes that it is imperative to provide Executive
with severance benefits upon certain terminations of Executive’s service to the
Company and its subsidiaries (collectively, “Avago”) that enhance Executive’s
financial security and provide incentive and encouragement to Executive to
remain with Avago notwithstanding the possibility of such an event.
D.Unless otherwise defined herein, capitalized terms used in this Agreement are
defined in Section 8 below.
The parties hereto agree as follows:
1.Term of Agreement. This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.
2.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment with Avago is and shall continue to be “at-will,” as defined under
applicable law. If Executive’s employment with Avago terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement.





Severance Benefit Agreement 2014– Ingram

--------------------------------------------------------------------------------




3.Change in Control. In the event that the price per Company ordinary share paid
by an acquirer in a Change in Control is equal to or greater than the minimum
share price contingency upon which a portion of a performance-based share option
or other equity award would become vested and/or exercisable under the
applicable award agreement, then such minimum share price contingency shall be
deemed to have been satisfied as of immediately prior to the Change in Control.
In the event Executive holds performance-based equity awards that vest based
upon the achievement of performance goals other than average share price, then
the performance goals applicable to such performance-based equity awards shall
be deemed satisfied up to 100% to the extent determined appropriate by the
Board, in its sole discretion, based upon the performance of the Company through
the date of such Change in Control.
4.Covered Termination Other Than During a Change in Control Period. If Executive
experiences a Covered Termination at any time other than during a Change in
Control Period, and if Executive delivers to the Company a general release of
all claims against the Company and its affiliates in a form acceptable to the
Company (a “Release of Claims”) that becomes effective and irrevocable within
sixty (60) days, or such shorter period of time specified by Avago, following
such Covered Termination, then in addition to any accrued but unpaid salary,
bonus, benefits, vacation and expense reimbursement payable in accordance with
applicable law, Avago shall provide Executive with the following:
(a)Severance. Executive shall be entitled to receive Executive’s base salary at
the rate in effect immediately prior to the Termination Date during the period
of time commencing on the Termination Date and ending on the nine (9) month
anniversary of the Termination Date. Executive shall also be entitled to receive
an additional amount equal to the lesser of fifty percent (50%) of (i)
Executive’s actual cash bonus for the prior year and (ii) Executive’s target
cash bonus for the prior year, provided that for Executive’s first year of
employment, Executive’s actual bonus for the prior year and Executive’s target
bonus for the prior year shall both be deemed to be your first year’s target
bonus. Such payments shall be made in substantially equal installments in
accordance with Avago’s standard payroll policies, less applicable withholdings,
with such installments to commence on the first payroll date following the date
the Release of Claims becomes effective and irrevocable and with the first
installment to include any amount that would have been paid had the Release of
Claims been effective and irrevocable on the Termination Date.
(b)Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Avago shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the six (6) month anniversary of the
Termination Date and (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s). After Avago ceases to pay premiums pursuant to the preceding sentence,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.
5.Covered Termination During a Change in Control Period. If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive delivers to Avago a Release of Claims that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
Avago, following such Covered Termination, then in addition to any accrued but
unpaid

-2-



--------------------------------------------------------------------------------




salary, bonus, benefits, vacation and expense reimbursement payable in
accordance with applicable law, Avago shall provide Executive with the
following:
(a)Severance. Executive shall be entitled to receive Executive’s base salary at
the rate in effect immediately prior to the Termination Date during the period
of time commencing on the Termination Date and ending on the twelve (12) month
anniversary of the Termination Date. Executive shall also be entitled to receive
an additional amount equal to the lesser of one hundred percent (100%) of (i)
Executive’s actual cash bonus for the prior year and (ii) Executive’s target
cash bonus for the prior year, provided that for Executive’s first year of
employment, Executive’s actual bonus for the prior year and Executive’s target
cash bonus for the prior year shall both be deemed to be Executive’s first
year’s target cash bonus. Such payments shall be made in substantially equal
installments in accordance with Avago’s standard payroll policies, less
applicable withholdings, with such installments to commence on the first payroll
date following the date the Release of Claims becomes effective and irrevocable
and with the first installment to include any amount that would have been paid
had the Release of Claims been effective and irrevocable on the Termination
Date.
(b)Equity Awards. Each outstanding and unvested equity and equity-linked award
that, pursuant to its terms and after giving effect to any deemed satisfaction
of performance goals pursuant to Section 3, vests solely based upon continued
service, including, without limitation, each time-based share option and
restricted share unit award, held by Executive shall automatically become vested
and, if applicable, any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to one-hundred percent
(100%) of that number of unvested shares underlying such equity award as of the
Termination Date.
(c)Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, Avago shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the twelve (12) month anniversary of the
Termination Date and (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s). After Avago ceases to pay premiums pursuant to the preceding sentence,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.
6.Other Terminations. If Executive’s service with Avago is terminated by Avago
or by Executive for any or no reason other than as a Covered Termination, then
Executive shall not be entitled to any benefits hereunder other than accrued but
unpaid salary, bonus, vacation and expense reimbursement in accordance with
applicable law and to elect any continued healthcare coverage as may be required
under COBRA or similar state law.
7.Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the

-3-



--------------------------------------------------------------------------------




applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by Avago for general audit
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. Avago shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The accounting firm shall provide its calculations to Avago and
Executive within fifteen (15) calendar days after the date on which Executive’s
right to a Payment is triggered (if requested at that time by Avago or
Executive) or such other time as requested by Avago or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon Avago and Executive. Any reduction in payments and/or benefits
pursuant to this Section 7 will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than share options; (3) cancellation of accelerated vesting of share options;
and (4) reduction of other benefits payable to Executive.
8.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a)Cause. “Cause” means (i) Executive’s willful refusal to perform in any
material respect Executive’s lawful duties or responsibilities for Avago or
willful disregard in any material respect of any financial or other budgetary
limitations established in good faith by the Board; (ii) Executive’s material
breach of any provision of this Agreement that is not cured upon ten (10) days
notice thereof; (iii) the engaging by Executive in conduct that causes material
and demonstrable injury, monetarily or otherwise, to Avago, including, but not
limited to, misappropriation or conversion of assets of Avago (other than
non-material assets); or (iv) Executive’s conviction of or entry of a plea of
nolo contendere to a felony.
(b)Change in Control. “Change in Control” shall mean and includes each of the
following:
i.A transaction or series of transactions (other than an offering of Company
ordinary shares to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of securities
of the Company possessing more than 50% of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or
ii.During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board together with any new director(s) (other
than a director designated by a person who shall have entered into an agreement
with the Company to effect a transaction described in Sections 8(b)(i) or
8(b)(iii) hereof) whose election by the Board or nomination for election

-4-



--------------------------------------------------------------------------------




by the Company’s shareholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
iii.The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:
A.    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
B.    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 8(b)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
iv.The Company’s shareholders approve a liquidation or dissolution of the
Company.
Notwithstanding the foregoing, a “Change in Control” must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5).
(c)Change in Control Period. “Change in Control Period” means the twelve (12)
month period of time commencing upon a Change in Control.
(d)Covered Termination. “Covered Termination” means the termination of
Executive’s employment by Avago other than for Cause, by Executive for Good
Reason, or because of Executive’s death or permanent disability, in each case,
to the extent necessary, that constitutes a “Separation from Service” (as
defined below).
(e)Good Reason. “Good Reason” means any of the following: (A) a material
reduction in Executive’s salary (other than as part of a broad salary reduction
program instituted because Avago is in financial distress); (B) a substantial
reduction in Executive’s duties and responsibilities; (C) the elimination or
reduction of Executive’s eligibility to participate in Avago’s benefit programs
that is inconsistent with the eligibility of executive employees of Avago to
participate therein; (D) Avago informs Executive of its intention to transfer
Executive’s primary workplace to a location that is more

-5-



--------------------------------------------------------------------------------




than 50 miles from the location of Executive’s primary workplace as of such
date; (E) Avago’s material breach of this Agreement that is not cured within
sixty (60) days written notice thereof; and (F) any serious chronic mental or
physical illness of Executive or a member of Executive’s family that requires
Executive to terminate Executive’s employment because of substantial
interference with Executive’s duties at Avago; provided, that at Avago’s request
Executive shall provide Avago with a written physician’s statement confirming
the existence of such mental or physical illness. Notwithstanding the foregoing,
Executive shall not be deemed to have “Good Reason” under this Agreement unless
Executive provides written notice to Avago of the event or condition giving rise
to Good Reason within ninety (90) days after its initial occurrence, such event
or condition continues to exist on the thirtieth (30th) day following Avago’s
receipt of such notice (the “Cure Period”) and Executive’s resignation is
effective within sixty (60) days following the end of the Cure Period.
(f)Termination Date. “Termination Date” means the date Executive experiences a
Covered Termination.
9.Successors.
(a)Company’s Successors. Except as set forth in Sections 4(b) and 5(c) above,
any successor to the Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 9(a) or which becomes bound
by the terms of this Agreement by operation of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
10.Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that Avago has on file for Executive. In
the case of the Company or Avago, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the Company’s General Counsel.
11.Confidentiality; Non-Disparagement.
(a)Confidentiality. Executive hereby expressly confirms Executive’s continuing
obligations to Avago pursuant to Executive’s confidential information and
inventions assignment agreement with the Company (the “Confidential Information
Agreement”).

-6-



--------------------------------------------------------------------------------




(b)Non-Disparagement. Executive agrees that he or she shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board to not, disparage, criticize or
defame Executive, either publicly or privately. Nothing in this Section 11(b)
shall have application to any evidence or testimony required by any court,
arbitrator or government agency.
12.Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Santa Clara County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. Avago shall pay all
JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.
13.Miscellaneous Provisions.
(a)Section 409A.
i.Separation from Service. Notwithstanding any provision to the contrary in this
Agreement, no amount deemed deferred compensation subject to Section 409A of the
Code shall be payable pursuant to Sections 4 or 5 above unless Executive’s
termination of employment constitutes a “separation from service” with Avago
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other guidance promulgated thereunder (“Separation from
Service”) and, except as provided under Section 13(a)(ii) of this Agreement, any
such amount shall not be paid, or in the case of installments, commence payment,
until the sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.
ii.Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified

-7-



--------------------------------------------------------------------------------




employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
12(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.
iii.Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
iv.Installments. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.
(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)Whole Agreement. This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same, including, without limitation, the Prior Agreement and any
severance or change in control benefits in Executive’s offer letter agreement,
employment agreement and any share option agreement.
(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.
(e)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

-8-



--------------------------------------------------------------------------------




(Signature page follows)

-9-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Amended and Restated
Severance Benefit Agreement, in the case of the Company by its duly authorized
officer, as of the day and year set forth below.


AVAGO TECHNOLOGIES LIMITED     (Company Registration Number 200510713C)


        
By: /s/ Hock E. Tan    
Title: President and Chief Executive Officer
Date: January 23, 2014




EXECUTIVE


/s/ Bryan T. Ingram    
BRYAN T. INGRAM    
Date: January 23, 2014














Severance Benefit Agreement 2014

-10-

